J-A29026-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

GARY L. REINERT, JR.,                          IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

MARY T. REINERT,

                        Appellant                   No. 356 WDA 2014


             Appeal from the Order entered January 28, 2014,
            in the Court of Common Pleas of Allegheny County,
                Family Division, at No(s): FD-13-006462-009


BEFORE: DONOHUE, ALLEN, and STRASSBURGER*, JJ.

MEMORANDUM BY ALLEN, J.:                          FILED OCTOBER 2, 2014

      Appellant, Mary T. Reinert (“Wife”), has appealed from the trial court’s

January 28, 2014 order authorizing appellee, Gary L. Reinert (“Husband”), to

“act as agent for Wife” in selling the parties’ condominium “located at 320

Fort Duquesne Blvd.”    It is undisputed that the parties are not divorced,

their litigation is ongoing, and the condominium has been sold.

      Husband filed for divorce on March 6, 2013. In the past year and a

half, the parties have been embroiled in litigation. With respect to equitable

distribution, the trial court has detailed the litigation, noting the issue of

“excessive marital debt”, and the fact that on September 17, 2013, the

parties entered into a consent order, by which they agreed that “the

proceeds from the sale of the condominium shall be held in escrow pending

further Order of Court.” See Trial Court Opinion, 5/8/14, at 1-5.



*Retired Senior Judge assigned to the Superior Court.
J-A29026-14



      Both the trial court and Husband assert that Wife’s appeal is

interlocutory and should be quashed.     Trial Court Opinion, 5/8/14, at 5-6;

Husband’s Brief at 1, 11-18. The trial court and Husband also contend that

Wife’s appeal is moot because the property has been sold.         Trial Court

Opinion, 5/7/14, at 5; Husband’s Brief at 11, 21.     Wife concedes that the

property has been sold. Wife’s Brief at 7, 16.

      We agree with the trial court and Husband that we may not address

Wife’s claim because we lack jurisdiction.       “Under Pennsylvania law, an

appeal may only be taken from an interlocutory order as of right (Pa.R.A.P.

311), from a final order (Pa.R.A.P. 341), from a collateral order (Pa.R.A.P.

313), or from an interlocutory order by permission (Pa.R.A.P. 312, 1311, 42

Pa.C.S.A. § 702(b).” Kensey v. Kensey, 877 A.2d 1284, 1287 (Pa. Super.

2005) (citations omitted).   “Unless otherwise permitted by statute or rule,

an appeal will lie only from a final order. Pa.R.A.P. 341. A final order has

been defined as one which ends the litigation or disposes of the entire case.

Pa.R.A.P. 341.” Wilson v. Wilson, 828 A.2d 376, 378 (Pa. Super. 2003).

Generally, a divorce decree “is a prerequisite to obtaining other relief

allowed by the Divorce Code.” Costlow v. Costlow, 914 A.2d 440, 440 n.1

(Pa. Super. 2006) (citations omitted).     See Radakovich v. Radakovich,

846 A.2d 709, 714 (Pa. Super. 2004) (where a divorce decree has not been

entered and ancillary claims remain unresolved, issues such as those

seeking special relief are interlocutory and unappealable).




                                     -2-
J-A29026-14



      For further reference, we incorporate the trial court’s May 7, 2014

opinion, which expands upon the interlocutory nature and mootness of

Wife’s appeal, and quash Wife’s appeal.     Husband’s counsel, Dennis M.

Blackwell, Esquire, has petitioned to withdraw his representation of

Husband. Because of our disposition, we deny Attorney Blackwell’s petition

to withdraw representation as moot.

      Appeal quashed.     Petition to withdraw denied as moot.   Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/2/2014




                                    -3-